Order entered September 14, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00470-CV

                        JOHN DOE I, INDIVIDUALLY AND
               AS NEXT FRIEND OF JOHN DOE II, A MINOR, Appellants

                                             V.

WILLIAM C. ANDERSON, LEVONNA C. ANDERSON, ALEXANDER A. ANDERSON,
  RIPLEY ENTERTAINMENT, INC., AND JIM PATTISON U.S.A., INC., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07174

                                          ORDER
       Before the Court is appellants’ September 12, 2018 unopposed motion requesting a fifty-

eight day extension of time to file a brief. We GRANT the motion to the extent that appellants

shall file a brief by October 19, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE